Name: Commission Regulation (EC) No 837/2004 of 28 April 2004 opening tendering procedures for the sale of wine alcohol stored in Germany for new industrial uses
 Type: Regulation
 Subject Matter: Europe;  distributive trades;  beverages and sugar;  trade policy
 Date Published: nan

 Avis juridique important|32004R0837Commission Regulation (EC) No 837/2004 of 28 April 2004 opening tendering procedures for the sale of wine alcohol stored in Germany for new industrial uses Official Journal L 127 , 29/04/2004 P. 0050 - 0051Commission Regulation (EC) No 837/2004of 28 April 2004opening tendering procedures for the sale of wine alcohol stored in Germany for new industrial usesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), and in particular Article 33 thereof,Whereas:(1) Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms(2) lays down, inter alia, the detailed rules for disposing of stocks of alcohol arising from distillation under Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 held by intervention agencies.(2) In accordance with Article 80 of Regulation (EC) No 1623/2000, tendering procedures should be organised for the sale of wine alcohol for new industrial uses with a view to reducing the stocks of wine alcohol in the Community and enabling small-scale industrial projects to be carried out and such alcohol to be processed into goods intended for export for industrial uses. The wine alcohol of Community origin in storage in Germany consists of quantities produced from distillation under Article 30 of Regulation (EC) No 1493/1999.(3) Since 1 January 1999 and in accordance with Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(3), the prices offered in tenders and securities must be expressed in euro and payments must be made in euro.(4) Minimum prices should be set for the submission of tenders, broken down according to the type of end use.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Three tendering procedures with the numbers 48/2004 EC, 49/2004 EC and 50/2004 EC are hereby opened for the sale of wine alcohol for new industrial uses. The alcohol concerned has been produced from distillation under Article 30 of Regulation (EC) No 1493/1999 and is held by the German intervention agency.The volume put up for sale is 20358,788 hectolitres of alcohol at 100 % vol, broken down as follows:(a) tendering procedure 48/2004 EC covers a quantity of 8136 hectolitres of alcohol at 100 % vol;(b) tendering procedure 49/2004 EC covers a quantity of 8605 hectolitres of alcohol at 100 % vol;(c) tendering procedure 50/2004 EC covers a quantity of 3617 hectolitres of alcohol at 100 % vol.The vat numbers, places of storage and the volume of alcohol at 100 % vol contained in each vat are detailed in the Annex hereto.Article 2The sale shall be conducted in accordance with Articles 79, 81, 82, 83, 84, 85, 95, 96, 97, 100 and 101 of Regulation (EC) No 1623/2000 and Article 2 of Regulation (EC) No 2799/98.Article 31. Tenders must be lodged with or sent by registered mail to the following intervention agency holding the alcohol concerned:Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE), Referat 321Address: Adickesallee 40, D-60322 Frankfurt am MainPostal address: D-60631 Frankfurt am MainTelephone: +49-(0)69-1564- 0 (switchboard) or +49-(0)69-1564-479 (direct line)Fax: +49-(0)69-1564-7942. Tenders shall be submitted in a sealed double envelope, the inside envelope marked: "Tender under procedures Nos 48/2004 EC, 49/2004 EC and 50/2004 EC for new industrial uses", the outer envelope bearing the address of the intervention agency concerned.3. Tenders must reach the intervention agency referred to in paragraph 1 not later than 12.00 Brussels time on 21 May 2004.4. All tenders must be accompanied by proof that a tendering security of EUR 4 per hectolitre of alcohol at 100 % vol has been lodged with the intervention agency referred to in paragraph 1.Article 4The minimum prices which may be offered are:(a) in the case of new industrial uses:(i) for lot 48/2004 EC, EUR 9 per hectolitre of alcohol at 100 % vol;(ii) for lots 49/2004 EC and 50/2004 EC, EUR 7 per hectolitre of alcohol at 100 % vol;(b) in the case of alcohol intended for use as fuel, EUR 6 per hectolitre of alcohol at 100 % vol.Article 5The formalities for sampling shall be as set out in Article 98 of Regulation (EC) No 1623/2000. The price of samples shall be EUR 10 per litre.The intervention agency shall provide all the necessary information on the characteristics of the alcohol put up for sale.Article 6The performance guarantee shall be EUR 30 per hectolitre of alcohol at 100 % vol.Article 7This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Commission Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p. 13).(2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 1710/2003 (OJ L 243, 27.9.2003, p. 98).(3) OJ L 349, 24.12.1998, p. 1.ANNEXTENDERING PROCEDURES 48/2004 EC, 49/2004 EC AND 50/2004 EC FOR THE SALE OF ALCOHOL FOR NEW INDUSTRIAL USESPlace of storage, volume and characteristics of the alcohol put up for sale>TABLE>